~-%.Ua(l'-6\0hMiHi




                                                                  EkLliii
                                                                         &..V Y\o~J~1




                                                                         c^v y\6-   iJI
                                                                                     COURT OFCRIMINAL APPEALS
                                                -E-Ck S                                     MAY 04 2015

                                           4r                                           -^te}§fa,Gferk




(^ l-crlL- * Irmo y i-VcoVq s,
                                                 k*_l                It c/ c



       _JLJr_^      .o_-e.-i-c\   ^   ^~                  1            I-           T           •\ L k           V
a!•{_•
                                                                  CLXL              OP--^   o
                                                                                        \
       v, t                       c \ v \ Tt                  i*dAC.C^
                                                                                                          v. •

                                                   • L-v-t-      \N)v.r,t-       Vyvc^          bo\oK -\-k r



                                                              [Y\c^o\ jLs